Citation Nr: 0526395	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-24 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for bilateral ankle 
disability. 

4.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).  

5.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Left knee disability and headaches were not diagnosed 
during service, or until many years following active duty 
service.  

2.  The record does not establish that the veteran's post-
service left knee disability and headaches are due to active 
service.

3.  There is no competent medical evidence demonstrating a 
diagnosable bilateral ankle disability, TMJ, or bilateral 
hearing loss.    
  

CONCLUSIONS OF LAW

1.  Left knee disability and headaches were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Bilateral ankle disability and TMJ were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, VA fully notified the veteran of what is 
required to substantiate his claims in a May 2002 VCAA 
letter.  Together, the VCAA letter and June 2003 statement of 
the case (SOC) provided the veteran with a summary of the 
evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was requested 
to submit any evidence in his possession.  No other evidence 
was identified or submitted by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Supra, 
Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the pertinent evidence includes the 
numerous service medical records, VA treatment records, a 
prior VA examination report dated in February 1993, as well 
as written statements from the veteran.  It does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for left knee 
disability, headaches, bilateral ankle disability, TMJ, and 
bilateral hearing loss.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Left Knee Disability 

Initially, the Board notes that service medical records do 
not show any complaints of, or treatment for, left knee 
problems in service.  Clinical records dated in May 1982 
showed treatment for right knee problems relating to a 
motorcycle accident.  However, no complaints were made 
involving the left knee at that time.  The Report of Medical 
Examination for separation from service dated in July 1992 
was negative for left knee problems.  In addition, the 
veteran gave no indication or reference to any prior left 
knee problems in the Report of Medical History for separation 
from service dated in July 2002.  

There was also no evidence of left knee problems until July 
1997, where VA clinical records show that the veteran was 
admitted for emergency treatment after he had an eccentric 
contraction of the left knee during calisthenics.  An open 
repair of the left patellar tendon was performed at that 
time.  In addition, post-service clinical evidence did show 
that the veteran had degenerative joint disease of the left 
knee, however, this was first diagnosed many years following 
separation from service.  The record failed to show any 
treatment or diagnosis of degenerative arthritis of the left 
knee in service or within one year following service.  
Therefore, the legal presumption does not apply.  38 C.F.R. 
§§  3.307, 3.309 (2004).  

While there are treatment records for left knee problems 
after 1997, there is no evidence of treatment prior to 
incident in 1997.  In fact, VA general examination report 
dated in February 1993 did not show any left knee problems.  
There was also no competent medical evidence relating the 
veteran's post-service left knee problems to service.   

In summary, the evidence demonstrates post-service treatment 
for left knee problems beginning in 1997, but no evidence of 
treatment for left knee problems in service, or a diagnosis 
of degenerative arthritis of the left knee until many years 
following service, and no competent medical relating the left 
knee problems to service.    

Headaches

With regards to the service connection claim for headaches, 
service medical records showed treatment for headaches in a 
March 1984 clinical record.  The March 1984 clinical record 
noted complaints of head pain from the left eye to the 
veteran's left ear for approximately three days.  Following 
examination, the examiner diagnosed the veteran as having 
possible sinus headache.  No further treatment for headaches 
was noted in the service medical records.  In addition, the 
Reports of Medical Examination dated in June 1988 and July 
1992 were negative for any diagnosis of  chronic headaches.  
It appears then that the veteran's headaches in March 1984 
were acute and transitory in nature, and did not result in a 
chronic disability or diagnosis.    

Post service medical evidence also failed to note any chronic 
diagnosis of headaches until 2002, or more than nine years 
following separation from active duty service.  VA general 
examination report dated in February 1993 was negative for 
diagnosis of chronic headaches.  In addition, the numerous 
medical records between 1993 and 2002 failed to show 
treatment for diagnosed chronic headaches.  While a July 2002 
showed that the veteran was diagnosed as having headaches, 
probably muscular/tension in nature, no competent medical 
evidence attributed the veteran's muscular/tension headaches, 
first diagnosed in 2002, to his active duty service from June 
1978 to August 1992.      

In summary, the evidence demonstrates treatment for possible 
sinus headaches one time in service, which appeared to be 
acute and transitory in nature.  Post-service medical 
evidence indicated no diagnosis involving chronic headache 
until 2002, or more than nine years following separation from 
service, and no medical evidence relating the chronic 
headaches to service.  

Bilateral Ankle Disability

Service medical records showed treatment for left ankle 
sprain in August 1980, right ankle sprain in June 1984, and a 
right ankle sprain in March 1991.  Radiological evidence from 
the March 1991 report revealed no ankle dislocation.  In the 
Report of Medical Examination for separation dated in July 
1992 noted no chronic bilateral ankle disability.  

While service medical records revealed treatment for 
bilateral ankle sprains, post-service medical evidence failed 
to show a current disability for either problem.  VA 
examination report dated in February 1993 made no clinical 
findings that demonstrated a diagnosable condition for the 
veteran's bilateral ankle problems.  Examination of the lower 
extremities revealed no abnormalities.  Furthermore, the 
numerous VA clinical records from 1993 through 2003 failed to 
show any diagnosis related to a bilateral ankle problem.  

In summary, the evidence demonstrated treatment for bilateral 
ankle sprains in service, but post-service medical evidence, 
including the February 1993 VA examination report, showed no 
current disability involving either ankle.  

TMJ

For the veteran's service connection for TMJ claim, the 
record contains both no medical evidence of treatment for TMJ 
in service, and no medical evidence of post-service treatment 
for TMJ.  Reports of Medical Examinations dated in July 1983, 
June 1988, and July 1992 were negative for any findings 
involving TMJ.  The February 1993 VA general examination 
report also failed to note any clinical findings related to 
TMJ, nor did any of the numerous VA clinical records through 
2003.  

Bilateral Hearing Loss

The veteran contends that he currently has bilateral hearing 
loss that is directly related to service.  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the above frequencies are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  The provisions of 38 C.F.R. § 3.385 do not 
have to be met during service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

Upon review, both service medical records and post-service 
medical records are negative for hearing loss.  The veteran's 
service medical records show a number of audiogram testing 
performed.  Results from a September 1987 examination, using 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
10
10
5
5
5

Results from an April 1988 examination, using pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
15
0
10
10

Results from a March 1990 examination, using pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT

5
0
5
0

In addition, results from a July 1992 examination, using pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
30
15
10
15
5

Based upon the above testing results, it is clear that the 
veteran did not meet the criteria for bilateral hearing loss 
for VA purposes during service.  

There is also no post-service medical evidence showing 
treatment or evaluation of hearing loss.  The numerous VA 
clinical records following service do not show treatment or 
complaints of hearing loss.  The above findings fail to 
demonstrate impaired hearing in service or following service 
for VA compensation purposes.  38 C.F.R. § 3.385 (2004).  

As noted above, there must be a current disability resulting 
from a condition or injury in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Here, even if the Board assumes 
that the veteran was exposed to loud noises in service, there 
is no competent medical evidence that the veteran has 
bilateral hearing loss.  In the absence of proof of a present 
disorder there can be no valid claim.  

Conclusion 

The Board recognizes the veteran's assertions that his left 
knee, headaches, bilateral ankle disability, TMJ, and 
bilateral hearing loss warrant service connection.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that the veteran has specialized medical knowledge to be 
competent to offer medical opinion as to diagnosis, cause, or 
etiology of the claimed disabilities.  See Grottveit v. Brown 
, 5 Vet. App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Other than the veteran's contentions, the record contains no 
competent evidence of left knee disability and headaches 
related to service, or of a current diagnosis of bilateral 
ankle disability, TMJ, or bilateral hearing loss.  As such, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claims for left knee 
disability and headaches began, or are otherwise related to 
service, or that the veteran has a current bilateral ankle 
disability, TMJ, and bilateral hearing loss for VA purposes.  
Based upon the above, there is also no reasonable possibility 
exists that an examination involving the claimed disabilities 
would aid in substantiating the veteran's claims.  See Duenas 
v. Principi, 18 Vet. App. 512 (2004).  In short, the 
veteran's service connection claims are denied.   


ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for bilateral ankle 
disability is denied. 

Entitlement to service connection for temporomandibular joint 
syndrome (TMJ) is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


